           Case 1:19-cv-07642-RA-RWL Document 184 Filed 11/25/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 PEARSON EDUCATION, INC., et al.,                                  DATE FILED:

                              Plaintiffs,
                                                                      19-CV-7642 (RA)
                         v.
                                                                           ORDER
 ABC BOOKS LTD., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the parties’ upcoming settlement conference, the post-discovery conference, scheduled

for December 18, 2020 at 12:30 pm is hereby adjourned sine die. If settlement negotiations are

unsuccessful, the parties shall so inform the Court, at which time the post-discovery conference will be

rescheduled.

SO ORDERED.

Dated:      November 25, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
